internal_revenue_service p o box cincinnati oh release number release date date date legend b program c city d dollars amount e dollars amount dear department of the treasury employer_identification_number contact person - id number contact telephone number uil you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational loans meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request your letter indicates you will operate an educational grant program called the b your purpose is to provide grants of up to d dollars to individuals from low-income communities in c to work on grassroots social change projects for the specific objectives of improving the quality of individuals living and working in such blighted areas of c improving and cultivating the skill of the recipients and fostering the development of creative solutions to the issues facing disadvantaged communities in c your mission is to improve the quality of life of individuals living and working in c and surrounding communities you have pursued this mission through grants to organizations in c but you would now like to make grants to individuals pursuing projects that fit within your mission the grant making strategy is to develop more accessible and equitable ways to fund and support transformative social change in c the grants are to be made to individuals and will be used to fund programs relating to grassroots community building leadership development cultural work community organizing and other community work where the primarily participants and leadership of the projects are representative of the communities to be impacted the goals of the grant program are to nurture community level social change in c to support grassroots advocacy and community organizing in c and to model grant making that more closely reflects c’s demographics examples of the types of projects that could be funded by your grant program will include e e e e e forming a tenant group to fight for safe comfortable affordable housing senior services and strong tenants’ rights forming a coalition to organize for a safe reliable and affordable public transportation system to bring the voices of traditionally marginalized riders to the conversation so that needs and concerns about community safety accessibility and equity in a public transit system are heard starting a business boot camp for low-income mothers to develop leadership business management and collective governance skills that will help them start run and operate a childcare cooperative establishing a youth-led collective to create spaces for youth to discuss process and combat oppressive forces that cause trauma and inspire a generation of strong resilient self-actualized leaders who advocate on behalf of themselves and their peers founding a worker-owned cooperative that provides quality employment to returning citizens and troubled youth while providing excellent moving landscaping cleaning and other home improvement services you do not provide educational loans you are in the process of hiring a grant manager who will use word of mouth and paid advertising print digital and radio to market directly to potential grantees c community- based organizations cultural organizations schools and social service agencies that engage with individuals from low-income communities the information about your grant program will be hosted on your website and a separate website dedicated to the grant program your website will host the on-line applications along with a printable version faq’s information session dates and deadlines and contact information your grant manager will maintain the case histories of your grant recipients including names addresses purpose of awards amounts manner of selection and relationships if any to officers directors or donors of funds to be eligible for your grant the applicant must satisfy the following criteria e e e the applicant must seek to pursue a project that is connected to building the political economic and or social power of low income communities in c the applicant must be impacted by the issue addressed by the project the applicant must not be seeking more than d dollars and letter catalog number 58222y e the applicant may not be related to any of your officers directors or staff members your grants will be made to individuals with the eligibility criteria set forth above based on the following selection criteria e e e e need - whether the project the applicant intends to carry out seeks to solve or address an important problem in c community involvement - whether the applicant has demonstrated meaningful impact in their community through past actions ability - whether the applicant has the skills necessary to carry out their project successfully collaboration - whether the applicant is connected to the networks or resources needed to advance their work your grant applications will be reviewed and evaluated using the following process e e e e reading and discussion - each application will be read by all the members of the selection committee but will have three primarily readers all committee members will be expected to be familiar with each application primary readers will lead the discussion and make initial recommendations with the input from the entire panel ranking - committee members will use a five-point metric based on the selection criteria set forth above each applicant will be scored numerically and ranked deliberation - the ranked list will be separated into top middle and bottom tiers the committee will review the list and deliberate to ensure cohort diversity and potential for impact the ranked list will then be edited as needed and finalized award amounts - based on the scope of projects and amounts requested panelists will make finalist recommendations to you you anticipate allocating e dollars each year to fund grants awarded under your program and you will make grants until the annual funds are expended generally each of your grantees will receive the amount requested in their application however your selection committee reserves the right to use their own discretion to make a larger or smaller grant your grant recipients must sign a grant agreement which indicates e e e e e the grant monies must be spent within one year of the award your grantee must submit two reports describing progress made on their project the midterm report is due six months after the grant is awarded and the final report twelve months after the grant is awarded the grantee must keep records of expenditures and enable such records to be readily reviewed the grantee must notify you should any significant change occur in the project plan or in the planned expenditures of the grant funds as specifically set out in the project plan and budget no portion of the grant funds may be used to i influence the outcome of any specific public election ii to carry on propaganda or otherwise to attempt to influence within the meaning of sec_4945 or iii to undertake any letter catalog number 58222y activity for any purpose other than a charitable educational etc purpose described in sec_170 grantees must acknowledge your support in written materials relating to the project you may include information about the grantee and their activities in your annual reports website and social media e e grant recipients will receive their awards in three payments e e e upon grant notification and return of a signed grant agreement recipients receive percent of their grant award amount after submission of a midterm report six months after the grant is awarded recipients receive percent of their grant award amount and after submission of a final report twelve months after the grant is awarded recipients receive the final percent of their grant award amount additionally your grant manager will communicate regularly with grantees through monthly newsletters quarterly meetings and grant-related events if the terms of the grant agreement are violated then all pending and future payments will be suspended until an investigation is completed and any violations are corrected payments already made will not typically be required to be refunded except in cases of extreme negligence and mismanagement the selection committee will be comprised of five members who make a commitment to serve for two years the initial members of the selection committee have not yet been identified you will seek out individuals to join the selection committee to ensure that the selection committee members have the appropriate knowledge cultural competency and sensibilities suited to review the applications you will look for selection committee members who are organizers leaders and artists involved in social change in c committee members will bring a broad range of experiences with community projects grassroots organizing and philanthropy they will also serve as community ambassadors for the program you represent that you will arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring you represent that you will maintain all records related to the following individual grants including information to evaluate grantees grantees which are identified as a letter catalog number 58222y disqualified_person how the amount and purpose of each grant was established and how you established supervision and investigation of the grants basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - - - ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or aprize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show e e e the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh letter catalog number 58222y e e e you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58222y
